1
2
3
4
5
6                          UNITED STATES DISTRICT COURT
7                        EASTERN DISTRICT OF CALIFORNIA
8                                     FRESNO DIVISION
9    MARSELLE NIKKEL,                          CASE NO.: 1:18-cv-01447-LJO-BAM
10                       Plaintiff,            ORDER GRANTING
                                               STIPULATION TO PERMIT
11                                             BRIEFING RE: AUGMENTATION
12   v.                                        OF THE ADMINISTRATIVE
                                               RECORD WITHIN THE PARTIES’
13                                             TRIAL BRIEFS
14   UNITED OF OMAHA LIFE                      Opening Brief Due: September 16, 2019
     INSURANCE COMPANY,
15                                             Trial Date: October 30, 2019
                         Defendant.
16                                             Judge:       Lawrence J. O’Neal
                                                            Article III Judge
17
18           Based upon the Stipulation of the Parties, IT IS HEREBY ORDERED that
19   briefing regarding the admissibility of Plaintiff’s SSDI award and file will be
20   included in their trial briefs and will not be brought by separate motion.
21   IT IS SO ORDERED.
22
          Dated:   February 15, 2019                /s/ Lawrence J. O’Neill _____
23                                          UNITED STATES CHIEF DISTRICT JUDGE
24
25
26
27
28
      ORDER GRANTING STIPULATION TO PERMIT BRIEFING RE: AUGMENTATION
       OF THE ADMINISTRATIVE RECORD WITHIN THE PARTIES’ TRIAL BRIEFS
